DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 October 2021 regarding the rejection under the prior art have been fully considered but they are not persuasive.  Applicant alleges that Sung et al. fails to disclose aspects of the claimed invention in instant independent claims 1, 9 and 16, in particular, that Sung et al. fails to teach or suggest “grain size(s)” as part of the neural network model (note: neural networks and associated models are a form of machine learning), and that Sung et al. is allegedly only employing “rock facies” (i.e. rock type) in regards to the modeling.  The Examiner respectfully disagrees.   Sung et al. clearly discloses in para 0044 that “rock formation data is taken and establishes a “core description digital templates” (i.e. structured data sets) and that the “core description data” is based on well core data from the wells were the cores have been obtained, and that the description data/criteria of the reservoir rock can include texture, mineral composition, grain size.
Applicant further alleges that Sung et al. fails to teach or suggest generating a second wireline log from measurements in a second well (i.e. a non-cored well) and generating a continuous grain size log including a plurality of grain sizes and respective plurality of continuous depths in the second well.  The Examiner respectfully disagrees. Sung et al. discloses in paras 0011-0013, 0037 and 0046 that a well core description data, which includes grain sizes (rock facies) obtained from the first well (cored well) to generate a training model to be employed in a neural network (machine learning) which is correlated with the well log data from the first well (non-cored well), and if the modeling provides satisfactory correspondence between the training model and the core description model of the grain sizes (rock facies), a prediction model of the grain sizes (rock facies) is formed, and that well logs from non-cored wells (i.e. wells with no well core samples data taken) and thus a continuous grain size log of the second well (non-cored) is obtained via the “trained” neural network/machine modeling applied to the second well measurement logs, taken continuously over a plurality of depths (see Figures as well) which is identical to the aforementioned instant claim limitations.
The previous objections to the instant specification are withdrawn in view of Applicant’s amendment of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0149041 to Sung et al. and non-patent literature document “An image-analysis technique to .
Sung et al. discloses all of the claimed elements/method steps and aspects of a method/system/non-transitory computer-readable medium for determining a grain size of a reservoir rock, but does not explicitly disclose the rock core samples obtained are cut into a plurality of sections and the grain size/rock facies are determined from the sections, and wherein the sections has/have a thickness of 30 microns (as recited in instant independent claims 1, 9 and 16, and dependent claims 6 and 15).  However, cutting core rock samples into a plurality of thin sections to determine grain sizes and other rock facies (typically via image-based analysis techniques) is well known to those of ordinary skill in the art as of the effective filing date of the instant invention.  This is knowledge of one having ordinary skill is evidenced by Francus, which discloses an image analysis technique to measure/determine grain sizes (see entire reference, particularly the abstract and 2. Methods (page 290) from thin cut sections (as recited in instant independent claims 1, 9 and 16), the thin cut sections being 30 µm/microns in thickness (as recited in instant dependent claims 6 and 15).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to determine grain sizes via thin cut sections of the core/rock sample, by cutting the core rock sample disclosed by Sung et al., employing the techniques of Francus, thus providing a simple and fast image analysis technique to determine grain sizes of core/rock samples, which is high-resolution, objective and quantified  observations in less time than conventional methods and allowing for the possibility to retrieve measurements from very small samples allowing for greater precision regarding the grain size and other rock facie aspects, and BSE images that quantify variations in grain size along a core/rock sample (see Conclusions, page 297).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0149041 to Sung et al. and non-patent literature document “An image-analysis technique to measure grain-size variation in thin sections of soft elastic sediments” to Francus as applied to claim 1 above, and further in view of U.S. 2016/0343150 to Mezghani et al.  Sung et al. and Francus disclose a method for determining grain sizes of reservoir rock in a hydrocarbon reservoir having all of the recited elements and steps stated previously.  Sung et al. and Francus do not explicitly disclose that determining grain sizes includes combining images of the section acquired with plane-polarized light and cross-polarized light to produce a textural image; segmenting grains from the textural analysis image based on different regions determined from a compositional analysis of the image of the section and determining a grain size of one of the segmented grains, as recited in instant dependent claim 7.  These illumination and image processing steps are well known to those of ordinary skill in the art as of the effective filing date. This knowledge is disclosed by many sources, but in particular, by Mezghani et al. Mezghani et al. also disclose a system and method for determining grain sizes of reservoir rock in a hydrocarbon reservoir (see entire reference) wherein composite/combined images of thin sections of rock/core samples are made by plane-polarized light and cross-polarized light (para 0187) to determine textural characteristics (i.e. grain texture) is one effective exploration tool to accurate evaluate reservoir rocks; and segmenting grains; and thus a textural image made by combining/manipulating the cross and plane polarization images by employing edge detection algorithms on the combined textural image (para 0150), as well as pore mapping and segmenting grains (i.e. segmenting grains from the combined textural image), thus segmenting being based on different regions determined from a compositional analysis image of the section, and thus determining grain size of one of the segmented grains (i.e. detected by edge detection and not a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0149041 to Sung et al. and non-patent literature document “An image-analysis technique to measure grain-size variation in thin sections of soft elastic sediments” to Francus as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA) and/or U.S. 2016/0343150 to Mezghani et al.  Sung et al. and Francus disclose a method for determining grain sizes of reservoir rock in a hydrocarbon reservoir having all of the recited elements and steps stated previously.  Sung et al. and Francus do not explicitly disclose that the grain sizes are determined using point counting, as recited in instant dependent claim 8.  However, the instant disclosure states in paras 0026 and 0040 that estimating/determining grain sizes may employ conventional point counting techniques, being known in the art, or other known techniques.  In addition, Mezghani et al. also disclose a system and method for determining grain sizes of reservoir rock in a hydrocarbon reservoir (see entire reference) that point counting is a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861